FILED
                             NOT FOR PUBLICATION                            DEC 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MIGUEL ERASMO MILLANES-                          No. 13-72947
GONZALEZ,
                                                 Agency No. A089-821-125
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Miguel Erasmo Millanes-Gonzalez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) summary dismissal of

his appeal from an immigration judge’s decision denying his application for

cancellation of removal, and the BIA’s denial of his motion to remand. Our

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

summary dismissal of an appeal, Singh v. Gonzales, 416 F.3d 1006, 1009 (9th Cir.

2005), and the denial of a motion to remand, Movsisian v. Ashcroft, 395 F.3d 1095,

1097-98 (9th Cir. 2005). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in summarily dismissing Millanes-

Gonzalez’s appeal because he failed to file a brief or statement as he indicated on

his Notice of Appeal, and the Notice of Appeal itself lacked sufficient specificity

regarding the grounds for appeal. See 8 C.F.R. 1003.1(d)(2)(i)(E); Garcia-Cortez

v. Ashcroft, 366 F.3d 749, 752 (9th Cir. 2004) (“it is well-established that the BIA

may summarily dismiss an alien’s appeal ‘if an alien submits no separate written

brief or statement to the BIA and inadequately informs the BIA of what aspects of

the decision were allegedly incorrect and why’” (internal quotation marks and

citations omitted)).

      The BIA did not abuse its discretion in denying Millanes-Gonzalez’s

separately filed motion to remand, because he failed to introduce previously

unavailable, material evidence that he was entitled to withholding of removal and

protection under the Convention Against Torture. See 8 C.F.R. § 1003.2(c)(1);

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). In these circumstances,


                                          2                                     13-72947
the BIA did not err in rejecting Millanes-Gonzalez’s request that the BIA hold

adjudication of his case in abeyance. Najmabadi, 597 F.3d at 990.

      We lack jurisdiction to review Millanes-Gonzalez’s unexhausted contention

regarding the merits of his application for cancellation of removal. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). We also lack jurisdiction over his

challenge to the BIA’s decision not to administratively close his case.

Diaz-Covarrubias v. Mukasey, 551 F.3d 1114, 1118-20 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                  13-72947